Case 3:21-cv-00472-HEH Document 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Filed 07/21/21 Page 1 of 5 PagelD# 1

   

CLERK, U.S. DISTRICT COURT

RICHMOND, VA

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

Richmond Division

Vohs DW. blip e
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
ifthe names ofall the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the full list of names.)

-v-

Learned (35 pes
Defendant(s)

(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page

with the full list of names.)

Case No.
(to be filled in by the Clerk's Office)

L] Yes [] No

Jury Trial: (check one)

eee ee lee ae

COMPLAINT FOR A CIVIL CASE

2.2) cu 412

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

I. The Parties to This Complaint
A. The Plaintiff(s)
needed.
Name
Street Address
City and County

State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

John =z Ly tt AOS
Qaad Start Arence
(vic h mend ¥ 4
Yote ince, as -20)
SOY GGY oF47

CR 4 2222 42_ 4b Cixnaty)

\Obnd lyweh PS eerma }- COdm,
w 7 — i

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 5
Case 3:21-cv-00472-HEH Document1 Filed

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No, |

07/21/21 Page 2 of 5 PagelD# 2

 

 

 

 

 

Name Le2en ed Bac
Job or Title (if known) Cry rm
Street Address 4ocs MW 7 74 5 pree Zz SRE 20x 2 o
City and County Wh mend 5 4 Tx ol > of er
State and Zip Code ee aa ee
Telephone Number Scy G Fe = So“ 3
E-mail Address (if known)
Defendant No. 2
Name ence CHexzmar

 

Job or Title (if known)
Street Address

City and County b
State and Zip Code

Telephone Number

E-mail Address (if known)

    

Crea wacir be #4 A? ihe vroy

Oo AJ-D*

UA. A322 IF Ve
SOY — 4 Wie — > So,

Zr cet Ste 70h

 

 

renin

Job or Title (if known)

YRrcn Ay, Js Gp Or¢

Cecil 2ar, PVs a ail

Name? ewnkumn

Street Address 400 WNLGt 54+ Ste l0t)
t 4 c .

City and County
State and Zip Code
Telephone Number

Aza
7

 

E-mail Address (if known)

 

Defendant No. 4
Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 3:21-cv-00472-HEH Document1 Filed 07/21/21 Page 3 of 5 PagelD# 3

Pro Se | (Rev. 12/16) Complaint for a Civil Case

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

SEP Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. As T on nopH *tveve Sg Oo,
MarR a Cererre yy Cau, Lan, uxzd4 (e
f m % x “ ! —_—= 4 aa a
C sfofe | uw) +n ess Pyt. at A%ad7 Oy
Cid @vcgde7dtqer su fYress-cn Hox cA reg
B. If the Basis for Jurisdiction Is Diversity of Citizensfip ;

l. The Plaintiff(s)

 

 

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) . is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 3:21-cv-00472-HEH Document1 Filed 07/21/21 Page 4 of 5 PagelD# 4

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation ae
The defendant, (name) , is incorporated under
the laws of the State of (name) ee , and has its

 

  
   
  
   
  

principal place of business in the State.ef (name)

 

Or is incorporated under the laws-6f (foreign nation) :

and has its principal place usiness in (name)

 

is named in the complaint, attach an additional page providing the
additional defendant.)

(If more than one defenda
same information for e

  

The Amount in Géntroversy

 

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

an Fhpoldoa wh le aHeaprry to Ll ovt 2G@emen
Comant forSVin Sterce on (Ms We lie Grtvi en, "5

nole suyrterrv Soy. Learned MACY Ssccoar hed -7Q_
ou uf Cte toe do wh Seid Coma: y - Furs. Pkg

=

me eVET To TP AN John Me ors lett Cr~ ZC

IV. Relief r
f
Or J’d be oy pes feck,
State briefly and = what damages or other rflief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

unitive money damages
ee EL Case F IDers F rite_-

Je Diy ‘7 > Up VOTH, ON of eu Ve, cr

ot tQvo0.0s fad tu cheg “er
(leen Wy) eC “am S Page 4 of 5
Case 3:21-cv-00472-HEH Document1 Filed 07/21/21 Page 5 of 5 PagelD# 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

Date of signing: ow
Signature of Plaintiff DA, A = 9A A. 5 Zz 4. ot
Printed Name of Plaintiff“ , Joh. }D- L yoach ah

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
